FILED
                            NOT FOR PUBLICATION                              JUN 08 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ANTHONY H. BALL,                                 No. 13-35760

              Plaintiff - Appellant,             D.C. No. 3:12-cv-00014-JO

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

              Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Oregon
                     Robert E. Jones, District Judge, Presiding

                              Submitted June 4, 2015**

Before: THOMAS, Chief Judge, and D.W. NELSON and LEAVY, Circuit Judges.

      Anthony Ball appeals pro se the district court’s judgment affirming the

Commissioner of Social Security’s denial of Ball’s application for disability

insurance benefits under Title II of the Social Security Act. Ball alleged disability


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
due to degenerative joint and disc disease, post traumatic stress disorder, gastro-

esophageal reflux disease, hemorrhoids, flat feet, chronic fungal skin infection, and

chronic irritation of facial hair follicles. Ball contends that the administrative law

judge (“ALJ”) erred in giving very little weight to the medical opinion of

psychiatrist Thomas Barrett, M.D., and erred by not providing germane reasons for

giving very little or no weight to the opinions of his chiropractor, Dr. Lee Cowan.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      We review the district court’s order de novo. Molina v. Astrue, 674 F.3d
1104, 1110 (9th Cir. 2012). We may set aside the denial of benefits only if it is not

supported by substantial evidence or is based on legal error. Id.

      The ALJ provided specific and legitimate reasons for giving very little

weight to Dr. Barrett’s opinion. Valentine v. Comm’r of Soc. Sec. Admin., 574
F.3d 685, 692 (9th Cir. 2009). First, the ALJ reasonably concluded that Dr.

Barrett’s opinion was of minimal relevance where his May 2008 opinion was

rendered more than two years after Ball’s December 2005 date last insured, and

there is no evidence that Dr. Barrett treated Ball prior to his date last insured.

Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1195 (9th Cir. 2004).

Second, the ALJ reasonably concluded that Dr. Barrett’s opinion was not

consistent with other medical evidence. Id.


                                            2
      The ALJ provided germane reasons for giving very little or no weight to the

opinions of chiropractor Dr. Cowan. See 20 C.F.R. § 404.1513(a), (d)(1) (a

chiropractor is considered an “other” medical source); Molina, 674 F.3d at 1111

(holding that an ALJ may discount testimony from “other sources” if the ALJ

provides germane reasons for doing so). The ALJ properly noted that Dr. Cowen’s

April 2001 letter indicated Ball’s limitations did not necessarily indicate that Ball

was disabled. See Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989) (medical

conditions may produce pain not severe enough to preclude gainful employment).

In addition, the ALJ properly noted that Dr. Cowan’s assessments were

inconsistent with contemporaneous medical evidence. Bayliss v. Barnhart, 427
F.3d 1211, 1218 (9th Cir. 2005). Finally, the ALJ properly gave no weight to Dr.

Cowen’s opinions because they were inconsistent. Morgan v. Comm’r of Soc. Sec.

Admin., 169 F.3d 595, 603 (9th Cir. 1999). Accordingly, the ALJ provided

germane reasons for discounting Dr. Cowan’s opinions. Molina, 674 F.3d at 1111.

      Ball’s remaining claims of error have been waived because he failed to raise

them before the district court. Ball, who was represented by counsel before the

ALJ and the district court, failed to establish any exception to the general rule that

this court will not consider an issue raised for the first time on appeal. Gregor v.

Barnhart, 464 F.3d 968, 973 (9th Cir. 2006).


                                           3
      Accordingly, substantial evidence supports the ALJ’s determination that Ball

was not disabled within the meaning of the Social Security Act.

      AFFIRMED.




                                         4